           Case 1:02-at-06000-UN
                3:20-cv-01351-RDMDocument
                                   Document
                                          726
                                            1 Filed 08/03/20 Page 1 of 5



          UNITED STATES DISTRICT COURT FOR THE
             MIDDLE DISTRICT OF PENNSYLVANIA
 BRIAN BECKHORN,             :
                             :
                             : Case No.:
         PLAINTIFF,          :
                             :
                             : [Removal from the Court of Common
 VS.                         : Pleas of Lackawanna County, Case
                             : No.: 20-cv-2517]
 SYNCHRONY BANK,             :
                             :
                             :
         DEFENDANT.          :
                             :
                            NOTICE OF REMOVAL
      Defendant Synchrony Bank (“Synchrony”) hereby removes the above-

captioned action from the Lackawanna County Court of Common Pleas to the United

States District Court for the Middle District of Pennsylvania pursuant to 28 U.S.C.

§§ 1331, 1441, and 1446. Removal is warranted under 28 U.S.C. § 1441(a) because

this is a civil action over which this Court has original jurisdiction under 28 U.S.C.

§ 1331. Plaintiff’s cause of action arises under the laws of the United States and

Lackawanna County is the county of origin for purposes of removal under 28 U.S.C.

§ 1441(a).

                     I.    PROCEDURAL BACKGROUND

      1.      Synchrony is a named defendant in a lawsuit that was filed on June 29,

2020 in the Lackawanna County Court of Common Pleas, captioned Brian Beckhorn

v. Synchrony Bank, Case No. 20-cv-2517 (hereinafter the “State Court Action”). A

copy of the Complaint in the State Court Action is attached as “Exhibit A.”
             Case 1:02-at-06000-UN
                  3:20-cv-01351-RDMDocument
                                     Document
                                            726
                                              1 Filed 08/03/20 Page 2 of 5



        2.      On July 6, 2020, Synchrony received a copy of the Complaint in the

State Court Action. See “Exhibit A.”

        3.      Synchrony filed this Notice of Removal on August 3, 2020.

        4.      The removal is timely because it is filed within 30 days of being served

with the Claim. See 28 U.S.C. § 1446(b).

  II.        REMOVAL IS PROPER AS THIS CASE INVOLVES A FEDERAL
                               STATUTE

        5.      Synchrony removes this case on grounds of federal-question

jurisdiction pursuant to 28 U.S.C. § 1331.

        6.      Plaintiff’s Complaint is removable under 28 U.S.C. § 1441 because it

originally could have been filed in this Court under 28 U.S.C. § 1331, in that Plaintiff

brings a cause of action against Synchrony under the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq. Specifically, Plaintiff alleges that “Defendant

caused to be made an unknown number of calls to Plaintiff’s cell phone number.”

Compl. ¶ 12. Plaintiff further alleges that “the calls made to Plaintiff’s cell phone

were made using either an automatic telephone dialing system, as that term is defined

in 47 U.S.C. § 227(a)(1), or an artificial or prerecorded voice.” Id. ¶ 16.

        7.      Under 28 U.S.C. § 1331, “[t]he district courts shall have original

jurisdiction of all civil actions arising under the…laws…of the United States.”

“[A]ny civil action brought in a state court of which the district courts of the United

States have original jurisdiction may be removed by the defendant or the defendants

                                           -2-
           Case 1:02-at-06000-UN
                3:20-cv-01351-RDMDocument
                                   Document
                                          726
                                            1 Filed 08/03/20 Page 3 of 5



to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. §1441(a).

      8.      Pursuant to 28 U.S.C. §§ 84(b) and 1441(a), venue is proper and this

case is properly removed to this Court because the United States District Court for

the Middle District of Pennsylvania embraces Lackawanna County, where Plaintiff’s

action is pending.

      9.      There are no other cases related to the instant action, and Synchrony

has not attempted to remove this case previously.

      10.     Synchrony is the sole defendant in this case and, as such, the

requirements of 28 U.S.C. §§ 1446(b)(2)(a), requiring that all served defendants

consent to removal, have been met.

      11.     Synchrony hereby reserves any and all rights to assert any and all

defenses to Plaintiff’s Complaint, including, but not limited to, insufficiency of

process, lack of personal jurisdiction, and improper venue.

      WHEREFORE, Synchrony Bank, respectfully removes Plaintiff’s action

from the Lackawanna County Court of Common Pleas to this Court, pursuant to 28

U.S.C. § 1441, and requests that further proceedings be conducted in this Court as

provided by law.




                                         -3-
       Case 1:02-at-06000-UN
            3:20-cv-01351-RDMDocument
                               Document
                                      726
                                        1 Filed 08/03/20 Page 4 of 5




Dated: August 3, 2020             Respectfully submitted,

                                     By: /s/ Jonathan M. Marmo
                                     Jonathan M. Marmo (PA # 312669)
                                     Reed Smith LLP
                                     225 Fifth Avenue
                                     Pittsburgh, PA 15222
                                     Tel: (412) 288-7675
                                     Fax: (412) 288-3063
                                     Attorneys for Defendant Synchrony Bank




                                   -4-
        Case 1:02-at-06000-UN
             3:20-cv-01351-RDMDocument
                                Document
                                       726
                                         1 Filed 08/03/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 3rd day of August, 2020, I caused to be
electronically filed the foregoing document with the Clerk of the Court by using the
CM/ECF filing system, which will serve it on the following counsel of record:
                             Brett Freeman
                        Sabatini Law Firm, LLC
                           216 N. Blakely St.
                          Dunmore, PA 18512
                            (570) 341-9000
                      Brett@SabatiniLawFirm.com

                  Attorney for Plaintiff Brian Beckhorn


                                      REED SMITH LLP
                                          By: /s/ Jonathan M. Marmo
                                          Jonathan M. Marmo (PA # 312669)
                                          Reed Smith LLP
                                          225 Fifth Avenue
                                          Pittsburgh, PA 15222
                                          Tel: (412) 288-7675
                                          Fax: (412) 288-3063
                                          Attorneys for Defendant Synchrony Bank




                                        -5-
